People v Latimer (2015 NY Slip Op 04508)





People v Latimer


2015 NY Slip Op 04508


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2012-03100
 (Ind. No. 5/02)

[*1]The People of the State of New York, respondent, 
vCorey A. Latimer, appellant.


Corey A. Latimer, Stormville, N.Y., appellant pro se.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 10, 2014 (People v Latimer, 120 AD3d 1264), affirming a resentence of the County Court, Dutchess County, imposed March 15, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
SKELOS, J.P., HALL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court